DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 26 are objected to because of the following informalities:  
The term “eyelits” is misspelled. 
The examiner suggests the following amendments:
Claim 1, line 6: -- a pair of eyelets --. 
Claim 26, line 6: -- a pair of eyelets --. 
Appropriate correction is required.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the preambles of claim 1 only recites the cookware lid holder positively and not the combination of the cookware lid holder and cookware lids.  However, in the body of the claim it recites, “wherein the cookware lids are configured to be held within the main bodies of the pocket portions with the main bodies receiving between 25-50% of the diameters of the cookware lids, and 2-20% of the diameters of the cookware lids extending through the bottom openings so that no more than 50% of each of the cookware lids are covered by the sleeves” Thus, it is unclear if the applicant intends to positively claim the cookware lids or not, so the claims create confusion as to what is intended to be claimed, either the combination or subcombination.  For purposes of examination on the merits, the examiner is treating the claims to be construed as the subcombination. 
If the applicant intends to claim the combination, then it is suggested to do so clearly.  
If applicant intends to claim the subcombination, a recommended amendment , when in use, the cookware lids are configured to be held within the main bodies of the pocket portions with the main bodies receiving between 25-50% of the diameters of the cookware lids, and 2-20% of the diameters of the cookware lids extending through the bottom openings so that no more than 50% of each of the cookware lids are covered by the sleeves – Appropriate correction is required. 

Claim 1 recites the limitation "the main bodies" in lines 29-30 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-4 and 16-25 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends from claim 19 and claim 19 already .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 16-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Easom 7,748,584 in view of Willoughby 2016/0351081.

Regarding claims 1 and 22, as best understood, Easom discloses an accessory holder (Fig 2) that is capable of being used as cookware lid holder system for holding cookware lids comprising:

a first holder (Fig 2), the first holder (Fig 2) comprising;



b) each of the plurality of support sleeves (annotated Fig 2 below) disposed on one of the plurality of tiers, each sleeve comprising:

i) a top, a bottom, a pocket portion at a midsection of the sleeve, a pair of opposing outer ends (i.e. #26) (outer seam), a top opening (i.e. #28) formed at the top of the sleeve defining a top portion of the pocket portion and a bottom opening (i.e. #40) at the bottom of the sleeve defining a bottom portion of the pocket portion, wherein the opposing outer ends (i.e. #26) are attached to the back panel (Fig 2, #14), wherein the top opening and the bottom opening are disposed between the pair of opposing outer ends (as shown in Fig 2),  wherein the top opening spans a first length along the midsection of the sleeve between top terminal points, and the bottom opening spans a second length along the midsection of the sleeve between bottom terminal points (as shown in Fig 2), wherein the first length is larger than the second length (as shown in Fig 2), wherein the pocket portion is spaced apart from the back panel (Fig 2, #14); and



    PNG
    media_image1.png
    755
    884
    media_image1.png
    Greyscale


Easom has been discussed above but does not explicitly teach wherein the back panel further includes a blend of polypropylene and polyethylene (claim 1); wherein the each of the plurality of support sleeves further includes a blend of polypropylene and polyethylene (claim 22).



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the back panel (Easom, Fig 2, #14) and each sleeve (Easom, annotated Fig 2 above) from a blend of one or more of polypropylene, polyethylene, and cotton as taught by Willoughby because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In addition polypropylene and polyethylene are well known in the art for being easily accessible, inexpensive, and durable materials.

Regarding claim 2, modified Easom discloses the cookware lid holder system wherein the plurality of support sleeves (Easom, annotated Fig 2 above) comprises a first respective support sleeve (Easom, annotated Fig 2 below), a second respective support sleeve (Easom, annotated Fig 2 below), and a third respective support sleeve (Easom, annotated Fig 2 below), the first and second lengths of the top and bottom openings of the first respective support sleeve (Easom, annotated Fig 2 below) being less, respectively, than the first and second lengths of  the top and bottom openings of the second respective support sleeve (Easom, annotated Fig 2 below), and the first and 

    PNG
    media_image2.png
    980
    1312
    media_image2.png
    Greyscale


Regarding claim 4, modified Easom has been discussed above but does not explicitly teach wherein the top of each sleeve is stiffer than the main body of each sleeve to support a respective cookware lid protruding above the top of each sleeve. However, the top of each sleeve (Easom, annotated Fig 2 above) comprises a seam (Easom, #32). 
It is common knowledge and well-known in the art that seams of fabric are stiffer than non-seamed portion of the same fabric. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 


Regarding claim 16, modified Easom has been discussed above but does not explicitly teach wherein the back panel is made of 16 ounce cotton canvas fabric.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the back panel (Easom, Fig 2, #14) of modified Easom to be made of 16 ounce cotton canvas fabric because the substitution of one known cotton material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 17, modified Easom discloses the cookware lid holder system wherein, when in use, each cookware lid comprises a handle, and wherein the top of each of the plurality of sleeves (Easom, annotated Fig 2 above) is configured to support the handle of each cookware lid.

Regarding claim 18, modified Easom discloses the cookware lid holder system wherein, when in use, a top of each respective cookware lid borders a bottom of the 


Regarding claim 21, modified Easom has been discussed above but does not explicitly teach wherein the blend comprises a mixture of 40% polypropylene, and 60% polyethylene.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate back panel (Easom, Fig 2, #14) from a blend that comprises a mixture of 40% polypropylene, and 60% polyethylene because the substitution of one known blend composition for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 23, modified Easom has been discussed above but does not explicitly teach wherein the blend comprises a mixture of 40% polypropylene, and 60% polyethylene.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the sleeves (Easom, annotated Fig 2 above) from a blend that comprises a mixture of 40% polypropylene, and 60% polyethylene because the substitution of one known blend composition for 

Regarding claim 24, modified Easom discloses the cookware lid holder system wherein the plurality of support sleeves (Easom, annotated Fig 2 above) comprises a first respective support sleeve (Easom, annotated Fig 2 below), a second respective support sleeve (Easom, annotated Fig 2 below), and a third respective support sleeve (Easom, annotated Fig 2 below).



    PNG
    media_image2.png
    980
    1312
    media_image2.png
    Greyscale




It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the second length of the first respective support sleeve (Easom, annotated Fig 2 above) to have a length of 13.5cm, the second length of the second respective support sleeve (Easom, annotated Fig 2 above) to have a length of 14cm, and the second length of the third respective support sleeve (Easom, annotated Fig 2 above) to have a length of 15.2cm because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Further the modifications in size will enable the sleeves (Easom, annotated Fig 2 above) to receive larger items therethrough. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 25, modified Easom discloses the cookware lid holder system wherein the plurality of support sleeves (Easom, annotated Fig 2 above) comprises a first respective support sleeve (Easom, annotated Fig 2 below), a second respective support sleeve (Easom, annotated Fig 2 below), and a third respective support sleeve (Easom, annotated Fig 2 below), and wherein:

the distance between the top terminal points and the outer ends of the second respective support sleeve (Easom, annotated Fig 2 below) are greater than the distance between the top terminal points and the outer ends of the third respective support sleeve (Easom, annotated Fig 2 below).


    PNG
    media_image3.png
    755
    884
    media_image3.png
    Greyscale

3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Easom 7,748,584 and Willoughby 2016/0351081; and further in view of Eley 2008/0257840.

Regarding claim 3, modified Easom has been discussed above but does not explicitly teach a cookware lid holder system further comprising a second holder that is substantially identical to the first holder, wherein the first holder comprises a second add-on section, the second add-on section is disposed adjacent to a bottom edge of the back panel of the first holder and is configured to receive a third add-on section of the second holder, the third add-on section of the second holder being disposed adjacent to a top edge of the second holder so that when the second holder attaches to the first holder the back panel of the first holder is approximately in line with a back panel of the second holder.


Eley discloses a holder system (Fig 1) further comprising a first holder back panel (annotated Fig 1 below) and a second holder back panel (annotated Fig 1 below) that is substantially identical to the first holder back panel (annotated Fig 1 below), wherein the first holder back panel (annotated Fig 1 below) comprises a second add-on section (bottom), the second add-on section (bottom) is disposed adjacent to a bottom edge of the first holder back panel (annotated Fig 1 below) and is configured to receive a third add-on section (#38) of the second holder back panel (annotated Fig 1 below), the third add-on section (#38) of the second holder back panel (annotated Fig 1 below) 

    PNG
    media_image4.png
    1094
    1224
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate a second holder of modified Easom that is substantially identical to the first holder (Easom, Fig 2) and interconnect the first and second holders of modified Easom using the teachings of Eley in order to . 

Claims 19-20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Easom 7,748,584 and Willoughby 2016/0351081; and further in view of Jones 4,132,280.


Regarding claims 19 and 20, modified Easom discloses the cookware lid holder system wherein the back panel (Easom, Fig 2, #14) further includes at least one rod (Easom, Fig 1, #58) attached to a length extending from the top edge of the back panel (Easom, Fig 2, #14) to the bottom edge of the back panel (Easom, Fig 2, #14) (as shown in Fig 1).

Modified Easom has been discussed above but does not explicitly teach wherein the at least rod is made of metal (claims 19 and 20).

Jones teaches that it is old and well known in the art for a lawn mower handle (#22) to be made of metal (col 4, lines 57-58)(claims 19 and 20).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the at least one rod (Easom, Fig 1, #58) of modified Easom from metal as taught by Jones because the substitution of 

Regarding claim 26, modified Easom discloses a cookware lid holder system for holding cookware lids comprising:
a first holder (Easom, Fig 2), the first holder (Easom, Fig 2) comprising:
a) a back panel (Easom, Fig 2, #14)  and a plurality of support sleeves (Easom, annotated Fig 2 above); wherein the back panel (Easom, Fig 2, #14) has a plurality of tiers, with the tiers being disposed in a column from a top edge of the back panel to a bottom edge of the back panel, with the top edge having a first add-on section, the first add-on section comprising a pair of eyelits (Easom, Fig 2, #54) and configured to be hung on a wall or against a door, and wherein the back panel (Easom, Fig 2, #14) further includes at least one metal rod (Easom, Fig 1, #58) (as explained above in the rejection of claims 19 and 20) attached to a length extending from the top edge of the back panel (Easom, Fig 2, #14)  to the bottom edge of the back panel (Easom, Fig 2, #14);

i) wherein the back panel (Easom, Fig 2, #14)  and plurality of support sleeves (Easom, annotated Fig 2 above) include a blend


b) wherein the plurality of support sleeves (Easom, annotated Fig 2 above) includes a first respective support sleeve (Easom, annotated Fig 2 below), a second respective support sleeve (Easom, annotated Fig 2 below), and a third respective support sleeve (Easom, annotated Fig 2 below), each sleeve disposed on one of the plurality of tiers, each sleeve comprising:

i) a top, a bottom, a pocket portion at a midsection of the sleeve, a pair of opposing outer ends (Easom, i.e. #26) (outer seam), a top opening (Easom, i.e. #28) formed at the top of the sleeve defining a top portion of the pocket portion and a bottom opening (Easom, i.e. #40) at the bottom of the sleeve defining a bottom portion of the pocket portion, wherein the opposing outer ends (Easom, i.e. #26) are attached to the back panel (Easom, Fig 2, #14), wherein the top opening and the bottom opening are disposed between the pair of opposing outer ends (Easom, as shown in Fig 2),  wherein the top opening spans a first length along the midsection of the sleeve between top terminal points, and the bottom opening spans a second length along the midsection of the sleeve between bottom terminal points (Easom, as shown in Fig 2), wherein the first length is larger than the second length (Easom, as shown in Fig 2), wherein the pocket portion is spaced apart from the back panel (Easom, Fig 2, #14); 
A) wherein the second length of the first respective support sleeve (Easom, annotated Fig 2 below) is a length of 13.5cm, the second length of the second 

c) wherein the cookware lids are configured to or capable of being be held within the main bodies of the pocket portions with the main bodies receiving between 25-50% of the diameters of the cookware lids, and 2-20% of the diameters of the cookware lids extending through the bottom openings so that no more than 50% of each of the cookware lids are covered by the sleeves.

    PNG
    media_image2.png
    980
    1312
    media_image2.png
    Greyscale



Claims 1, 16-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Frank D247,535 in view of Willoughby 2016/0351081.

Regarding claims 1 and 22, as best understood, Frank discloses an accessory holder (Fig 1) that is capable of being used as cookware lid holder system for holding cookware lids comprising:

a first holder (Fig 1), the first holder (Fig 1) comprising;

a)    a back panel (annotated Fig 1 below) and a plurality of support sleeves (annotated Fig 1 below); wherein the back panel (annotated Fig 1 below) has a plurality of tiers (annotated Fig 1 below), with the tiers being disposed in a column from a top edge of the back panel to a bottom edge of the back panel (annotated Fig 1 below) with the top edge having a first add-on section (top section), the first add-on section (top section) comprising a pair of eyelits (annotated Fig 1 below) and configured to or capable of being hung on a wall or against a door;

b) each of the plurality of support sleeves (annotated Fig 1 below)  disposed on one of the plurality of tiers (annotated Fig 1 below), each sleeve comprising:

i) a top, a bottom, a pocket portion (annotated Fig 1 below) at a midsection of the sleeve (annotated Fig 1 below), a pair of opposing outer ends, a top opening (annotated Fig 1 below) formed at the top of the sleeve defining a top portion of the pocket portion and a bottom opening (annotated Fig 1 below) at the bottom of the sleeve (annotated Fig 1 below) defining a bottom portion of the pocket portion (annotated Fig 1 below), 

c) wherein the cookware lids are configured to be or capable of being held within the main bodies of the pocket portions (annotated Fig 1 below) with the main bodies receiving between 25-50% of the diameters of the cookware lids, and 2-20% of the diameters of the cookware lids extending through the bottom openings (annotated Fig 1 below) so that no more than 50% of each of the cookware lids are covered by the sleeves (annotated Fig 1 below) (claim 1).




    PNG
    media_image5.png
    729
    855
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    870
    1107
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    892
    1175
    media_image7.png
    Greyscale



Frank has been discussed above but does not explicitly teach wherein the back panel further includes a blend of polypropylene and polyethylene (claim 1); wherein the each of the plurality of support sleeves further includes a blend of polypropylene and polyethylene (claim 22).


Willoughby teaches that it is old and well known in the art for an accessory holder  (Fig 2, #100) to be fabricated from a blend of one or more of  polypropylene, polyethylene, and cotton [0060].




Regarding claim 16, modified Frank has been discussed above but does not explicitly teach wherein the back panel is made of 16 ounce cotton canvas fabric.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the back panel (Frank, annotated Fig 1 above) of modified Frank to be made of 16 ounce cotton canvas fabric because the substitution of one known cotton material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.


Regarding claim 21, modified Frank has been discussed above but does not explicitly teach wherein the blend comprises a mixture of 40% polypropylene, and 60% polyethylene.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate back panel (Frank, annotated Fig 1 above) from a blend that comprises a mixture of 40% polypropylene, and 60% polyethylene because the substitution of one known blend composition for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 23, modified Frank has been discussed above but does not explicitly teach wherein the blend comprises a mixture of 40% polypropylene, and 60% polyethylene.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the sleeves (Frank, annotated Fig 1 above) from a blend that comprises a mixture of 40% polypropylene, and 60% .

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frank D247,535 and Willoughby 2016/0351081; and further in view of Easom 7,748,584.

Regarding claim 24, modified Frank discloses the cookware lid holder system wherein the plurality of support sleeves (Frank, annotated Fig 1 above) (as explained in the rejection of claim 1 above) comprises a first respective support sleeve and a second respective support sleeve (Frank, annotated Fig 1 above).

Modified Frank has been discussed above but does not explicitly teach wherein the plurality of support sleeves comprises a third respective support sleeve; and the second length of the first respective support sleeve is a length of 13.5cm, the second length of the second respective support sleeve is a length of 14cm, and the second length of the third respective support sleeve is a length of 15.2cm.



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach an addition third respective support sleeve to a tier of the back panel (Frank, annotated Fig 1 above), and fabricate each of the three sleeves of modified Frank to each have different sized pockets as taught by Easom in order to store different sized items therein (i.e. different sized racquets).

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the second length of the first respective support sleeve (Frank, annotated Fig 1 above) to have a length of 13.5cm, the second length of the second respective support sleeve (Frank, annotated Fig 1 above) to have a length of 14cm, and the second length of the third respective support sleeve (additional sleeve) to have a length of 15.2cm because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.




the distance between the top terminal points and the outer ends of the first respective support sleeve are greater than the distance between the top terminal points and the outer ends of the second and third respective support sleeves (as explained the rejection of claim 24, each of the pockets have different sizes), and

the distance between the top terminal points and the outer ends of the second respective support sleeve are greater than the distance between the top terminal points and the outer ends of the third respective support sleeve (as explained the rejection of claim 24, each of the pockets have different sizes).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Frank D247,535 in view of  Willoughby 2016/0351081; Easom 7,748,584; and Bergeron 5,025,918.

Regarding claim 26, modified Frank (i.e. the combination of Frank D247,535; Willoughby 2016/0351081; and Easom 7,748,584) has been discussed above and discloses a cookware lid holder system (Frank, Fig 1) for holding cookware lids comprising:

a first holder (Frank, Fig 1), the first holder (Frank, Fig 1) comprising:

a) a back panel (Frank, annotated Fig 1 above) and a plurality of support sleeves (Frank, annotated Fig 1 above); wherein the back panel (Frank, annotated Fig 1 above) has a plurality of tiers (Frank, annotated Fig 1 above), with the tiers being disposed in a column from a top edge of the back panel (Frank, annotated Fig 1 above) to a bottom edge of the back panel (Frank, annotated Fig 1 above), with the top edge having a first add-on section (top section), the first add-on section comprising a pair of eyelets (Frank, annotated Fig 1 above) and configured to be hung on a wall or against a door, and 
i) wherein the back panel (Frank, annotated Fig 1 above) and plurality of support sleeves include a blend of 40% polypropylene and 60% polyethylene (Frank, annotated Fig 1 above) (as explained above in the rejection of claims 21 and 23);

b) wherein the plurality of support sleeves (Frank, annotated Fig 1 above) includes a first respective support sleeve, a second respective support sleeve, and a third respective support sleeve (as explained above in the rejection of claim 24), each sleeve disposed on one of the plurality of tiers, each sleeve comprising:

i) a top, a bottom, a pocket portion (Frank, annotated Fig 1 above) at a midsection of the sleeve, a pair of opposing outer ends, a top opening (Frank, annotated Fig 1 above) formed at the top of the sleeve (Frank, annotated Fig 1 above) defining a top portion of the pocket portion (Frank, annotated Fig 1 above) and a bottom 

A) wherein the second length of the first respective support sleeve is a length of 13.5cm, the second length of the second respective support sleeve is a length of 14cm, and the second length of the third respective support sleeve is a length of 15.2cm (as explained in the rejection of claim 24 above); and

c) wherein the cookware lids are configured to or capable of being held within the main bodies of the pocket portions (Frank, annotated Fig 1 above) with the main bodies receiving between 25-50% of the diameters of the cookware lids, and 2-20% of the diameters of the cookware lids extending through the bottom openings (Frank, 

Modified Frank has been discussed above but does not explicitly teach wherein the back panel further includes at least one metal rod attached to a length extending from the top edge of the back panel to the bottom edge of the back panel.

Bergeron teaches that it is old and well known in the art for a holder (Fig 2) to comprise at least one metal rod (Fig 2, #45) attached indirectly to a length extending from the top edge of a back panel (Fig 2, #35) to the bottom edge of the back panel (Fig 2, #35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach at least one metal rod (Bergeron, Fig 2, #45) to the back panel (Frank, annotated Fig 2 above) of modified Frank in order to make the back panel (Frank, annotated Fig 2 above) of modified Frank stronger and more durable by stiffening the back panel (Frank, annotated Fig 2 above) of modified Frank and enabling the back panel (Frank, annotated Fig 2 above) of modified Frank to support heavier objects. 

Response to Arguments
Applicant's arguments filed on 11/18/2021 with respect to all claims have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEVIN K BARNETT/           Examiner, Art Unit 3631